Citation Nr: 1034475	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left elbow disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from February 1985 to 
March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied, amongst other issues, the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service treatment records show that the Veteran injured his left 
elbow in service in 1988.  He maintains that he has been 
suffering from chronic left elbow pain that has increased in 
intensity over the years.  In that regard, a review of the record 
reveals that since his retirement from service in 2005, he sought 
treatment for the constant pain in the left elbow at Fort Knox, 
Kentucky.  A May 2007 treatment note from the Ireland Medical 
Center at Ft. Knox references his complaints of chronic pain.  
Further, while not clearly diagnosed, a subsequent note 
references the Veteran as suffering from ulna nerve compression 
and triceps tendonitis.  He was encouraged to try conservative 
treatments.  

In November 2007, he underwent a VA neurology examination.  The 
conclusion of the examination was that there was no evidence of 
left ulnar neuropathy or left carpal tunnel syndrome.  There was 
also no evidence of sensory motor polyneuropathy in the left 
upper extremity.  The examiner specifically noted "no objective 
evidence of peripheral neuropathy - no diagnosis observed."  No 
finding was made with regard to the Veteran's tendonitis.  
However, and curiously, the Board notes that the examiner 
identified the Veteran as having right elbow pain with nerve 
dysfunction, which resulted in decreased dexterity, difficulty 
with lifting and carrying, and decreased strength.  

Once the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also 38 C.F.R. § 4.2.  In light of the ambiguous 
findings of the November 2007 neurological examination, the Board 
finds that an additional examination is warranted.  

Further, as noted above, the record shows that the Veteran 
receives treatment for his left elbow disorder through the 
Ireland Medical Center at Ft. Knox Kentucky.  The only records 
from that facility are dated in May 2007.  Additional records 
from this facility relating to the Veteran's elbow, if such 
exist, would be beneficial in adjudicating the claim on appeal.  
Therefore, as VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, a 
request should be made for any additional medical records that 
might be available for consideration in this appeal.  See 38 
C.F.R. § 3.159(c)(2), (c)(3) (2008); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the 
names of all VA and non-VA health care 
providers that have treated him for 
his left elbow disability since active 
service.  All identified records 
should be obtained and associated with 
the claims folder.  Any negative 
development should be included in the 
claims file.

2.  Obtain a copy of all outpatient 
treatment records from the Ireland 
Medical Center at Ft. Knox, Kentucky, 
dated from May 2007 to the present.  
Any negative development should be 
included in the claims file.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine 
the etiology of his claimed left elbow 
disorder.  The claims folder and a 
copy of this remand will be reviewed 
by the examiner in conjunction with 
this examination, and the examiner 
must acknowledge such receipt and 
review in any report generated as a 
result of this examination.  All 
indicated studies, to include x-ray 
examination, should be made.  The 
examiner should clearly 
identify/diagnosis any current 
disability of the left elbow.  Next, 
the examiner should opine whether it 
is at least as likely as not 
(50 percent or more probability) 
that the Veteran's left elbow disorder 
had its onset in service or is 
otherwise etiologically related to his 
active service, to include being the 
result of his documented left elbow 
injury.  

The opinion must be based on a review 
of the entire claims file and contain 
a complete rationale.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such 
should be stated along with supporting 
rationale.

4.  The Veteran is hereby notified 
that it is his responsibility to 
report for the examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  See 38 C.F.R. § 3.158, 
38 C.F.R. § 3.655 2009).  In the event 
that the Veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice of the scheduled 
examination was sent to the Veteran's 
last known address.  It should also be 
indicated whether any notice sent was 
returned as undeliverable.  

5.  Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for a left elbow disorder.  
The RO/AMC must ensure that all 
directed factual and medical 
development as noted above is 
completed.  In the event that the 
examination report does not contain 
sufficient detail, the RO/AMC must 
take any appropriate action by return 
of the report to the examiner for 
corrective action.  If the benefits 
sought on appeal are not granted to 
the Veteran's satisfaction, he and his 
representative should be provided with 
an appropriate Supplemental Statement 
of the Case, which sets forth the 
applicable legal criteria pertinent to 
this appeal, to include the laws and 
regulations on service connection.  
They should be given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


